                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:19CR3036

     vs.
                                                            ORDER
ROBERT LEE WRIGHT,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
64), because Defendant needs to consider and decide whether to enter a guilty
plea before deciding whether to file pretrial motions. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 64), is granted.

      2)    Pretrial motions and briefs shall be filed on or before May 8, 2020.

      1)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on June 15, 2020, or as soon thereafter as the case
            may be called, for a duration of five (5) trial days. Jury selection will
            be held at commencement of trial.

      2)    For the reasons stated in in Defendant’s motion and in General
            Orders 2020-04 and 2020-05 regarding continuances due to Novel
            Coronavirus and COVID-19 Disease, the court finds the ends of
            justice and public health considerations served by continuing the trial
            outweigh the interests of the public and the defendant in a speedy
            trial, and the time between today’s date and May 8, 2020, shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
     have been duly diligent, additional time is needed to adequately
     prepare this case for trial and to protect the public, court, parties,
     and counsel from illness. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
     timely object to this order as provided under this court’s local rules
     will be deemed a waiver of any right to later claim the time should
     not have been excluded under the Speedy Trial Act.

March 30, 2020.


                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
